Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 09/14/2020, 04/22/2021, 04/30/2021, 06/16/2021, 08/02/2021 and 09/01/2021 have been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12 and 14-20 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-2, 7-9, 10-12, 16, 18 and 21 of the Co-pending application No. 16/977,678 (see the table below as an example).
Claim 1 of the Instant Application
Claims 1 and 9 of The Co-pending application 16/977,678
1. A portable terminal device comprising:

incoming call signal reception unit configured to receive an incoming call signal including a caller number, caller information, and ring type information when an incoming telephone call is received,

telephone dictionary registering unit configured to generate caller text information based on at least one of the caller information and the ring type information, associating the caller number with the caller text information, and register the caller number and the caller text information in a telephone dictionary managed in the portable terminal device,

incoming call screen display unit configured to receive the caller number, acquire the registered caller text information corresponding to the received caller number from the telephone dictionary, and display an incoming call screen including the caller text information,

incoming call history recording unit configured to associate the caller number which is a source of a call with the caller text information and store the caller number and the caller text information in incoming call history information, and

incoming call history display unit configured to display an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming telephone call,

and wherein:

the telephone dictionary registering unit deletes, after the incoming telephone call ends, the caller number which the telephone dictionary registering unit registered from the telephone dictionary, and

the incoming call history display unit acquires the caller text information from the incoming call history information and displays the acquired caller text information as a name of the source of a call when displaying the incoming call history.









A portable terminal device comprising:

an incoming call signal reception unit configured to receive an incoming call signal including a caller number, caller information, and ring type information when an incoming telephone call is received,

an image generation unit configured to generate, based on the incoming call signal received by the incoming call signal reception 

a telephone dictionary registering unit configured to generate caller text information based on at least one of the caller information and the ring type information, and register the caller number, the caller text information, and the caller information image in a telephone dictionary managed in the portable terminal device, and

an incoming call screen display unit configured to receive the caller number, acquire the registered caller text information and the caller information image corresponding to the received caller number from the telephone dictionary, and display an incoming call screen including the caller text information and the caller information image.

9. The portable terminal device according to claim 1, further comprising:

an incoming call history recording unit configured to associate the caller number which is a source of a call with the caller text information and store the caller number and the caller text information in incoming call history information, and

an incoming call history display unit configured to display an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming telephone call,

and wherein:

the telephone dictionary registering unit deletes, from the telephone dictionary, the caller number which the telephone dictionary registering unit registered after the incoming telephone call ends, and

the incoming call history display unit acquires the caller text information from the incoming call history information and displays the acquired caller text information as a name of the source of a call when displaying the incoming call history.

an image generation unit configured to generate, based on the incoming call signal received by the incoming call signal reception means, a caller information image including at least a portion of the caller information included in the incoming call signal as character information,”, “the caller information image” and “the caller information image corresponding to the" (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claims 1 and 9 of the Co-pending application No. 16/977,678, combined. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claims 1 and 4 of the Co-pending application No. 16/977,678 combined.
Claim 2 of the instant application, is rejected because the limitations of claim 2 are included in claim 10 of the Co-pending application No. 16/977,678.
Claim 3 of the instant application, is rejected because the limitations of claim 3 are included in claim 11 of the Co-pending application No. 16/977,678.
Claim 4 of the instant application, is rejected because the limitations of claim 4 are included in claim 12 of the Co-pending application No. 16/977,678.

Claim 7 of the instant application, is rejected because the limitations of claim 7 are included in claim 2 of the Co-pending application No. 16/977,678.
Claim 8 of the instant application, is rejected because the limitations of claim 8 are included in claim 7 of the Co-pending application No. 16/977,678.
Claim 9 of instant application includes all of the limitations of claims 15 and 9 of the Co-pending application No. 16/977,678 combined, except “generating, based on the received incoming call signal, a caller information image including at least a portion of the caller information included in the incoming call signal as character information” and “the caller information image” and “the caller information image corresponding to the” (emphasis added).
Nonetheless, the removal of said limitations from claims 9 of the instant application made the claim 9 of instant application a broader version of claim 15 and 9 of the Co-pending application No. 16/977,678, combined. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 9 is not patentably distinct from claims 15 and 9 of the the Co-pending application No. 16/977,678, combined.
Claim 10 of the instant application, is rejected because the limitations of claim 10 are included in claim 10 of the Co-pending application No. 16/977,678.
Claim 11 of the instant application, is rejected because the limitations of claim 11 are included in claim 11 of the Co-pending application No. 16/977,678.
Claim 12 of the instant application, is rejected because the limitations of claim 12 are included in claim 18 of the Co-pending application No. 16/977,678.

Claim 15 of the instant application, is rejected because the limitations of claim 15 are included in claim 21 of the Co-pending application No. 16/977,678.
Claim 16 of instant application includes all of the limitations of claims 22 and 9 of the Co-pending application No. 16/977,678, combined, except “generating, based on the received incoming call signal, a caller information image including at least a portion of the caller information included in the incoming call signal as character information”, “the caller information image” and “the caller information image corresponding to the” (emphasis added).
Nonetheless, the removal of said limitations from claims 16 of the instant application made the claim 16 of instant application a broader version of claim 22 and 9 of the Co-pending application No. 16/977,678, combined. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 16 is not patentably distinct from claim 22 and 9 of the Co-pending application No. 16/977,678, combined.
Claim 17 of the instant application, is rejected because the limitations of claim 17 are included in claim 10 of the Co-pending application No. 16/977,678.
Claim 18 of the instant application, is rejected because the limitations of claim 18 are included in claim 11 of the Co-pending application No. 16/977,678.
Claim 19 of the instant application, is rejected because the limitations of claim 19 are included in claim 18 of the Co-pending application No. 16/977,678.
Claim 20 of the instant application, is rejected because the limitations of claim 20 are included in claim 16 of the Co-pending application No. 16/977,678.
This is a nonstatutory double patenting rejection.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“an incoming call signal reception unit configured to receive…”, “a telephone dictionary registering unit configured to generate…”, “an incoming call screen display unit configured to receive…”, “incoming call history recording unit configured to associate …”, “incoming call history display unit configured to display…”, in claim 1, “incoming call history display unit is configured to determine…” in claim 2, and “incoming call history display unit is configured to acquire…” in claim 3.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations of claims 1-3 (Fig. 1A, Portable terminal 10, [0027] and Fig. 1B, Portable terminal device 20, [0033]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-5, 7, 9-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati et al. (US 2013/0148646 Al, hereinafter Efrati), in view of Ozaki (US 2010/0062714 Al, hereinafter Ozaki) and further in view of Corbett et al. (US 2002/0021790 Al, hereinafter Corbett).
Regarding claim 1, Efrati discloses,  a portable terminal device (see e.g., 
IP telephone 108, Fig. 1, and/or cellular telephone 134, Fig. 1, and/or Mobile computing device with cellular telephone 136, Fig. 1) comprising:
incoming call signal reception unit (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls using an IP telephone 108 that is connected to the Internet 110”, Fig. 1, [0019]) configured to receive an incoming call signal including a caller number, caller information, and ring type information when an incoming telephone call is received (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls…”, Fig. 1, [0019] and/or “…IP telephony system 120 and the called party's telephony device, it is often possible to cause the calling party's message or information to be displayed or played to the called party before or while the called party's telephone begins ringing”, [0054] and/or “the called party's telephony device might be able to display caller ID information”, [0062] and/or “the announcement unit 300 could instruct the called party's telephony device to vary the ring tone played to the called party depending upon an importance or urgency level indicated by the calling party…”, [0074]; Note: “caller ID information may be displayed to the called party on a 
telephone dictionary registering (see e.g., “A software routine 162, when executed by the CPU 152, causes the processor 150 to perform processes of the disclosed embodiments, and is generally stored in the memory 154”, Fig. 2, [0028]) unit configured to generate caller text information based on at least one of the caller information and the ring type information, associating the caller number with the caller text information, and register the caller number and the caller text information in a telephone dictionary managed in the portable terminal device (see e.g., “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able to display caller ID information”, [0062]; Note:  “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]), 
incoming call screen display (see e.g., “caller ID information may be displayed to the called party on a display screen of the called party's telephony device”, [0002]) unit configured to receive the caller number, acquire the registered caller text information corresponding to the received caller number from the telephone dictionary, and display an incoming call screen including the caller text information (see e.g., “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony 
Efrati fails to explicitly disclose, incoming call history recording unit configured to associate the caller number which is a source of a call with the caller text information and store the caller number and the caller text information in incoming call history information, and
incoming call history display unit configured to display an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming telephone call,
and wherein: 
the incoming call history display unit acquires the caller text information from the incoming call history information and displays the acquired caller text information as a name of the source of a call when displaying the incoming call history.
In the same file of endeavor Ozaki discloses, incoming call history recording unit configured to associate the caller number which is a source of a call with the caller text information and store the caller number and the caller text information in incoming call history information (see e.g., “the corresponding incoming call history data comes to include the telephone number, incoming call date and time, and registration name”, [0038]), and

the incoming call history display unit acquires the caller text information from the incoming call history information and displays the acquired caller text information as a name of the source of a call when displaying the incoming call history (see e.g., “in cases that a new incoming call process is carried out from Mr. Yamaoka's telephone number, when Mr. Yamaoka's registration name is already registered in the phone book data, the control section 2 reads out the registration name of"Yamaoka 00" from the phone book data and displays the incoming call history data including the registration name of "Yamaoka 00" in the display section 5”,[0061]),
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).

In the same file of endeavor Corbett discloses, the telephone dictionary registering unit deletes, after the incoming telephone call ends, the caller number which the telephone dictionary registering unit registered from the telephone dictionary (see e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 2, Efrati, Ozaki and Corbett combined disclose, wherein the incoming call history display unit is configured to determine whether the number of the source of a call in the incoming call history is registered in the telephone dictionary or not, and acquire, when the number of the source of a call is not registered in the telephone dictionary, the caller text information from the incoming call history information (see Ozaki e.g., “If the destination telephone number of the incoming call history data is registered in the phone book data, the registration name corresponding to the telephone number is displayed in the display section 5 by the control section 2. In contrast, if the destination telephone number of the incoming call history data is not registered in the phone book data, the telephone number is displayed in the display 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Corbett with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Regarding claim 3, Efrati, Ozaki and Corbett combined disclose, wherein the incoming call history display unit is configured to acquire, when the number of the source of a call is registered in the telephone dictionary, name information stored in association with the number of the source of a call from the telephone dictionary, and display the acquired name information at the name of the source of a call (see Ozaki e.g., “If the destination telephone number of the incoming call history data is registered in the phone book data, the registration name corresponding to the telephone number is displayed in the display section 5 by the control section 2”, [0077] and/or “the cellular phone 10 holds phone book data, which include multiple data items, each data item of which has correspondence between a telephone number and a registration name”, [0037]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Corbett with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Regarding claim 4, Efrati, Ozaki and Corbett combined disclose, wherein the telephone dictionary registering unit deletes the caller number from the telephone dictionary by deleting a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 5, Efrati, Ozaki and Corbett combined disclose, wherein the telephone dictionary registering unit initializes the telephone dictionary to delete the caller number which the telephone dictionary registering unit registered from the telephone dictionary (see Corbett e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 7, Efrati, Ozaki and Corbett combined disclose, wherein a plurality of telephone dictionary data templates each corresponding to the ring type information are 
the telephone dictionary registering unit means selects a telephone dictionary data template corresponding to the ring type information included in the incoming call signal from the plurality of the telephone dictionary data templates, and registers the caller number, the caller text information, and the caller information image in the selected telephone dictionary data template (see Efrati e.g., “announcing unit 300 which can cause a message to be played to a called party before the called party is connected to the calling party. The announcing unit 300 would be part of the IP telephony system 120 illustrated in FIG. 1. The announcing unit 300 allows a calling party to provide an announcement when the calling party is trying to establish a call with a called party. The information or message comprising the announcement is delivered to or played to the called party before the called party is connected to the calling party”, [0031], Fig. 3, and/or “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]).
Regarding claim 9, Efrati discloses, an incoming call history display method (see e.g., 

receiving an incoming call signal (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls using an IP telephone 108 that is connected to the Internet 110”, Fig. 1, [0019]) including a caller number, caller information, and ring type information when an incoming telephone call is received (see e.g., “Customers of the IP telephony system 120 can place and receive telephone calls…”, Fig. 1, [0019] and/or “…IP telephony system 120 and the called party's telephony device, it is often possible to cause the calling party's message or information to be displayed or played to the called party before or while the called party's telephone begins ringing”, [0054] and/or “the called party's telephony device might be able to display caller ID information”, [0062] and/or “the announcement unit 300 could instruct the called party's telephony device to vary the ring tone played to the called party depending upon an importance or urgency level indicated by the calling party…”, [0074]; Note: “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]), and generating, based on the received incoming call signal, a caller information image including at least a portion of the caller information included in the incoming call signal as character information (see e.g., “,the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]),

registering the caller number, the caller text information in a telephone dictionary managed in the portable terminal (see e.g., “the announcement transmission unit 312 stores the message or information at a particular location on a data network device”, [0048] and/or “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able to display caller ID information”, [0062]; Note:  “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]),
acquiring, from the telephone dictionary, the registered caller text information corresponding to the caller number (see e.g., “where the announcing unit 300 obtains or records a message or information”, [0063]), and displaying an incoming call screen including the caller text information (see e.g., “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able to display caller ID information”, [0062] and/or “The announcement transmission unit 312 then causes the level of importance or urgency of the call to be communicated to the called party via a text display, or via an audio or video recording that is played to the called party”, [0046]; 
Efrati fails to explicitly disclose, associating the caller number which is a source of a call with the caller text information and storing the caller number and the caller text information in incoming call history information, and
acquiring, when an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming is displayed, the caller text information from the incoming call history information and displaying the acquired caller text information as a name of the source of a call.
In the same file of endeavor Ozaki discloses, associating the caller number which is a source of a call with the caller text information and storing the caller number and the caller text information in incoming call history information (see e.g., “the corresponding incoming call history data comes to include the telephone number, incoming call date and time, and registration name”, [0038]), and
acquiring, when an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming is displayed, the caller text information from the incoming call history information and displaying the acquired caller text information as a name of the source of a call (see e.g., “in cases that a new incoming call process is carried out from Mr. Yamaoka's telephone number, when Mr. Yamaoka's registration name is already registered in the phone book data, the control section 2 reads out the registration name 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Efrati and Ozaki combined fail to explicitly disclose, deleting, after the incoming telephone call ends, the registered caller number from the telephone dictionary.
In the same field of endeavor Corbett discloses, deleting, after the incoming telephone call ends, the registered caller number from the telephone dictionary (see e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 10, Efrati, Ozaki and Corbett combined disclose, wherein it is determined whether the number of the source of a call in the incoming call history is registered in the telephone dictionary or not, and when the number of the source of a call is not registered in the telephone dictionary, the caller text information is acquired from the incoming call history information (see Ozaki e.g., “If the destination telephone number of the incoming call history 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Corbett with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Regarding claim 11, Efrati, Ozaki and Corbett combined disclose, wherein, when the number of the source of a call is registered in the telephone dictionary, name information stored in association with the number of the source of a call is acquired from the telephone dictionary, and the acquired name information is displayed at the name of the source of a call (see Ozaki e.g., “If the destination telephone number of the incoming call history data is registered in the phone book data, the registration name corresponding to the telephone number is displayed in the display section 5 by the control section 2”, [0077] and/or “the cellular phone 10 holds phone book data, which include multiple data items, each data item of which has correspondence between a telephone number and a registration name”, [0037]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Corbett with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Regarding claim 12, Efrati, Ozaki and Corbett combined disclose, wherein the caller number is deleted from the telephone dictionary by deleting a record corresponding to the registered caller number from the telephone dictionary (see Corbett e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 13, Efrati, Ozaki and Corbett combined disclose, wherein the telephone dictionary is initialized to delete the registered caller number from the telephone dictionary (see Corbett e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 14, Efrati, Ozaki and Corbett combined disclose, wherein a plurality of telephone dictionary data templates each corresponding to the ring type information are 
a telephone dictionary data template corresponding to the ring type information included in the incoming call signal is selected from the plurality of the telephone dictionary data templates, and the caller number, the caller text information, and the caller information image are registered in the selected telephone dictionary data template (see Efrati e.g., “announcing unit 300 which can cause a message to be played to a called party before the called party is connected to the calling party. The announcing unit 300 would be part of the IP telephony system 120 illustrated in FIG. 1. The announcing unit 300 allows a calling party to provide an announcement when the calling party is trying to establish a call with a called party. The information or message comprising the announcement is delivered to or played to the called party before the called party is connected to the calling party”, [0031], Fig. 3, and/or “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]).
Regarding claim 16, Efrati discloses, a non-transitory computer readable medium storing a program causing a processor to execute:

generating caller text information based on at least one of the caller information and the ring type information (see e.g., “,the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032]),

acquiring, from the telephone dictionary, the registered caller text information corresponding to the caller number (see e.g., “where the announcing unit 300 obtains or records a message or information”, [0063]), and displaying an incoming call screen including the caller text information (see e.g., “the information or message is delivered to the called party as text. This typically means causing the text to be displayed to the called party on a display screen of the called party's telephony device”, [0032] and/or “the called party's telephony device might be able to display caller ID information”, [0062] and/or “The announcement transmission unit 312 then causes the level of importance or urgency of the call to be communicated to the called party via a text display, or via an audio or video recording that is played to the called party”, [0046]; Note:  “caller ID information may be displayed to the called party on a display screen of the called party's telephony device. The caller ID information can include the telephone number of the calling party, and sometimes the name of the individual or business associated with that telephone number”, [0002]),

acquiring, when an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming is displayed, the caller text information from the incoming call history information and displaying the acquired caller text information as a name of the source of a call.
In the same file of endeavor Ozaki discloses, associating the caller number which is a source of a call with the caller text information and storing the caller number and the caller text information in incoming call history information (see e.g., “the corresponding incoming call history data comes to include the telephone number, incoming call date and time, and registration name”, [0038]), and
acquiring, when an incoming call history including a number of a source of the incoming telephone call and a name of the source of the incoming is displayed, the caller text information from the incoming call history information and displaying the acquired caller text information as a name of the source of a call (see e.g., “in cases that a new incoming call process is carried out from Mr. Yamaoka's telephone number, when Mr. Yamaoka's registration name is already registered in the phone book data, the control section 2 reads out the registration name of"Yamaoka 00" from the phone book data and displays the incoming call history data including the registration name of "Yamaoka 00" in the display section 5”,[0061]),
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati with Ozaki, in order 
Efrati and Ozaki combined fail to explicitly disclose, deleting, after the incoming telephone call ends, the registered caller number from the telephone dictionary.
In the same field of endeavor Corbett discloses, deleting, after the incoming telephone call ends, the registered caller number from the telephone dictionary (see e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, name, nickname, etc.) as well as associated data (time, duration, etc.), which may be displayed, retained, output in some form (such as over a computer interface, printed or the like) or deleted…”, [0038]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 17, Efrati, Ozaki and Corbett combined disclose, wherein it is determined whether the number of the source of a call in the incoming call history is registered in the telephone dictionary or not, and when the number of the source of a call is not registered in the telephone dictionary, the caller text information is acquired from the incoming call history information (see Ozaki e.g., “If the destination telephone number of the incoming call history data is registered in the phone book data, the registration name corresponding to the telephone number is displayed in the display section 5 by the control section 2. In contrast, if the destination telephone number of the incoming call history data is not registered in the phone book data, the telephone number is displayed in the display section 5”, [0077] and/or “the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Corbett with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Regarding claim 18, Efrati, Ozaki and Corbett combined disclose, wherein, when the number of the source of a call is registered in the telephone dictionary, name information stored in association with the number of the source of a call is acquired from the telephone dictionary, and the acquired name information is displayed at the name of the source of a call (see Ozaki e.g., “If the destination telephone number of the incoming call history data is registered in the phone book data, the registration name corresponding to the telephone number is displayed in the display section 5 by the control section 2”, [0077] and/or “the cellular phone 10 holds phone book data, which include multiple data items, each data item of which has correspondence between a telephone number and a registration name”, [0037]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Corbett with Ozaki, in order to identify the incoming calls and to display the incoming call according to date and time the incoming calls received (see Ozaki, paragraph [0152]).
Regarding claim 19, Efrati, Ozaki and Corbett combined disclose, wherein the caller number is deleted from the telephone dictionary by deleting a record corresponding to the registered caller number from the telephone dictionary (see Corbett e.g., “…caller ID circuit 10 also may include memory and processing capability to retain a log of incoming calls (number, 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati and Ozaki with Corbett, in order to determine the caller identification for an incoming call and for displaying such caller identification information on a display device (see Corbett, paragraph [0005]).
Regarding claim 20, Efrati, Ozaki and Corbett combined disclose, wherein a plurality of telephone dictionary data templates each corresponding to the ring type information are registered in the telephone dictionary (see Efrati e.g., “The calling party could utilize an application on the calling party's telephony device to select a level of importance or urgency, or the calling party could interact with the interactive voice response system 310 of the announcing unit 300 to select a level of importance or urgency”, [0046] and/or “a ring tone could be played, but the ring tone could be varied based on the information provided by the calling party. For example, the announcement unit 300 could instruct the called party's telephony device to vary the ring tone played to the called party depending upon an importance or urgency level indicated by the calling party…”, [0074]), and
a telephone dictionary data template corresponding to the ring type information included in the incoming call signal is selected from the plurality of the telephone dictionary data templates, and the caller number, the caller text information, and the caller information image are registered in the selected telephone dictionary data template (see Efrati e.g., “announcing unit 300 which can cause a message to be played to a called party before the called party is connected to the calling party. The announcing unit 300 would be part of the IP telephony system 120 .
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati, in view of  Ozaki, in view of  Corbett and further in view of Breaux et al. (US 2018/0070290 Al, hereinafter Breaux).
Regarding claim 6, Efrati, Ozaki and Corbett combined fail to explicitly disclose, wherein functions of the incoming call screen display means are provided as a portion of functions of a frame work providing a function that manages conflict among applications using a call function and a function that enables responding to an incoming call during a security lock.
In the same file of endeavor Breaux discloses, wherein functions of the incoming call screen display unit are provided as a portion of functions of a frame work providing a function that manages conflict among applications using a call function and a function that enables responding to an incoming call during a security lock (see e.g., “This tighter integration allows a VoIP application installed on an iOS device to trigger the native phone application on the iOS device-both on the Lock Screen and when the device is unlocked and in use. This screen can be triggered in response to an incoming call, an active call, or an outbound VoIP call. For example, when a VoIP application notifies the iOS that there is an incoming call, the iOS will display the native phone app and indicate from whom the call is coming. As with conventional incoming calls to the iOS device, the display of a VoIP application using the CallKit functionality 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati, Ozaki and Corbett with Breaux, in order to improve the experience of VoIP applications on an iOS device make it possible to display the phone application at will and controlling selected functions of the iOS device when it is in a predetermined location such as in hospital (see Breaux, paragraph [0250]).
Claims 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Efrati, in view of  Ozaki, in view of  Corbett and further in view of ITOH (US 2017/0061090 Al, hereinafter ITOH).
Regarding claim 8, Efrati, Ozaki and Corbett combined fail to explicitly disclose, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system, and the caller information includes at least one of a name of a caller, information indicating a location where the nurse call extension unit is placed, and information indicating a medical specialty of the caller.
In the same file of endeavor ITOH discloses, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system (see e.g., “Note that as the callers 1701 and the call manager 1702, an existing nurse call system or the like that has been already installed in the hospital 101 can be used”, [0224]), and the caller information includes at least one of a name of a caller (see e.g., “the information processing apparatus 114 according to the embodiment includes a call information obtainer 1703 (acquiring).  The call information obtainer 1703 obtains call information from the callers 1701…”, [0225] and/or “adds the call 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati, Ozaki and Corbett with ITOH, in order to manage identification information of a plurality of wireless apparatuses in a facility, and information about a plurality of detector apparatuses that detect identification information of the wireless apparatuses. (see ITOH, paragraph [0008]).
Regarding claim 15, Efrati, Ozaki and Corbett combined fail to explicitly disclose, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system, and the caller information includes at least one of a name of a caller, information indicating a location where the nurse call extension unit is placed, and information indicating a medical specialty of the caller.
In the same file of endeavor ITOH discloses, wherein the incoming telephone call is an incoming call from a nurse call extension unit in a nurse call system (see e.g., “Note that as the callers 1701 and the call manager 1702, an existing nurse call system or the like that has been already installed in the hospital 101 can be used”, [0224]), and the caller information includes at least one of a name of a caller (see e.g., “the information processing apparatus 114 according to the embodiment includes a call information obtainer 1703 (acquiring).  The call information obtainer 1703 obtains call information from the callers 1701…”, [0225] and/or “adds the call information to the information to be provided that has been indicated to the information terminal 115 at Step S1511 in FIG. 18, to update the information to be provided (Step S1802)”, [0230]), 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Efrati, Ozaki and Corbett with ITOH, in order to manage identification information of a plurality of wireless apparatuses in a facility, and information about a plurality of detector apparatuses that detect identification information of the wireless apparatuses. (see ITOH, paragraph [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645